Name: Commission Regulation (EEC) No 3409/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to certain products of the CN code 4104 originating in Argentina, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 28 . 11 . 90 Official Journal of the European Communities No L 328/ 15 COMMISSION REGULATION (EEC) No 3409/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to certain products of the CN code 4104 originating in Argentina, to which the -preferential arrangements of Council Regulation (EEC) No 3896/89 apply Whereas, in the case of certain products of the CN code 4101 originating in Argentina the individual ceiling amounts to ECU 7 875 000 ; whereas that ceiling was reached on 10 May 1990, by charges of imports into the Community of the products in question originating in Argentina ; whereas, it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Argentina, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3896/89 , suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced as soon as the individual ceilings in ques ­ tion are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 1 December 1990, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3896/89, shall be re-established on imports into the Community of the following products, originating in Argentina : Order No CN code Description 10.0520 4104 10 95 4104 10 99 Leather of bovine or equine animals, without hair on, other than leather of heading No 4108 or 4109 4104 31 11 4104 31 19 4104 31 30  Whole bovine skin leather, of a unit surface area not exceeding 28 square feet (2,6 m2) 4104 31 90 4104 39 10 4104 39 90   Other    Otherwise prepared  Other bovine leather and equine leather, parchment-dressed or prepared after tanning Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30. 12. 1989, p. 1 .